Citation Nr: 0204191	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  96-23 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for status-post Nissen fundoplication with 
esophageal edema and a history of gastroesophageal reflux 
disease.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for chronic synovitis of the right shoulder.

3.  Entitlement to an increased evaluation for status-post 
right wrist surgery with mild neurotic depression, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran has verified active service from October 1977 to 
March 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which continued a 10 percent 
disability evaluation for the veteran's right wrist disorder, 
denied service connection for lumbar disc disease, granted 
service connection for a right shoulder disorder with a 10 
percent initial disability evaluation being assigned thereto, 
granted service connection for a stomach disorder with a 
disability evaluation of 10 percent effective April 7, 1994, 
a 100 percent evaluation effective September 22, 1994, and a 
30 percent disability evaluation effective December 1, 1994.  
The veteran disagreed with the assignment of all evaluations 
except the 100 percent assigned for the period of September 
22, 1994, through November 30, 1994, as well as the denial of 
service connection for a back disorder.  During the course of 
this appeal, the RO proposed to reduce the 30 percent 
disability evaluation assigned for the veteran's stomach 
disorder.  Although the veteran expressed disagreement with 
that proposal, the RO, in a February 1997 rating decision, 
reduced the disability evaluation for the veteran's 
gastroesophageal reflux disease to 10 percent effective May 
1, 1997.  The veteran continued her appeal of the disability 
evaluations assigned for her stomach disorder and all issues 
certified on appeal came before the Board in June 1999.

In a June 1999 decision, the Board denied service connection 
for a low back disorder and a higher initial evaluation for 
the veteran's stomach disorder.  The Board, however, remanded 
the remaining issues for additional development and the 
correction of a procedural defect.  The Board also instructed 
the RO to consider a separate rating for neurotic depression.

All development requested was attempted by the RO.  The 
veteran having failed to report for a VA psychiatric 
examination, a separate disability evaluation for neurotic 
depression was denied by the RO in January 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences occasional epigastric distress 
with dysphagia and pyrosis.  Her symptoms are fairly well 
controlled with antacids and diet.

3.  The veteran's 30 percent disability evaluation for 
status-post Nissen fundoplication with esophageal edema and a 
history of gastroesophageal reflux disease was in effect for 
approximately two years and six months.

4.  The veteran experienced improvement in her 
gastroesophageal reflux disease following surgical 
intervention as her symptoms decreased and became fairly well 
controlled with diet and antacids.  This improvement reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work as of at least August 
1996.

5.  As of approximately June 1994, the veteran had diffuse 
tenderness throughout her right shoulder with pain on all 
motion.  She could flex the shoulder to 110 degrees, abduct 
to 110 degrees, internally rotate to 70 degrees, and 
externally rotate to 45 degrees.  There were no objective 
findings to support the veteran's contention that she could 
not move the right shoulder past the limits delineated.

6.  The veteran has continued complaints of diffuse 
tenderness throughout her right shoulder with pain on all 
motion.  She can flex the shoulder to 100 degrees, abduct to 
100 degrees, internally rotate to 60 degrees, and externally 
rotate to 20 degrees.  There are no objective findings to 
support the veteran's contention that she cannot move the 
right shoulder past the limits delineated.

7.  The veteran has a four inch well-healed incision on her 
right wrist with no swelling.  She experiences diffuse 
tenderness over the entire wrist, but no specific Tinel's 
sign.  The veteran has dorsiflexion in the right wrist to 30 
degrees, palmar flexion to 40 degrees, ulnar deviation to 20 
degrees, and radial deviation to 10 degrees.  She complains 
of pain with all movement, but there are no objective 
findings to support the veteran's contention that she cannot 
move the right wrist past the limits delineated.


CONCLUSIONS OF LAW

1.  Reduction in the disability evaluation for status-post 
Nissen fundoplication with esophageal edema and a history of 
gastroesophageal reflux disease from 30 percent to 10 
percent, effective May 1, 1997, is appropriate.  38 U.S.C.A. 
§§ 1155, 5112 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1-
4.13, 4.20, 4.27, 4.114, Diagnostic Code 7399-7346 (2001).

2.  The criteria for an initial evaluation greater than 10 
percent for chronic synovitis of the right shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5020-
5203 (2001).

3.  The criteria for a disability evaluation higher than 10 
percent for status-post surgery of the right wrist with mild 
neurotic depression have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
4.118, Diagnostic Codes 5215-7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of her 
claims for the restoration of a higher disability 
evaluation, the assignment of a higher initial evaluation, 
and for the assignment of a higher disability evaluation, as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete these 
claims under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was scheduled and/or 
afforded VA examinations and all relevant records adequately 
identified by the veteran have been obtained and associated 
with the claims folders.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of her claims, but declined to do so.  
The Board notes that the veteran canceled a scheduled 
hearing in April 1997, and did not request that a new 
hearing be scheduled.  As such, VA has met its duty to 
assist the veteran in the development of all claims on 
appeal.

I.  Restoration of 30 Percent Rating 
for Reflux Disease

In June 1994, the veteran requested service connection for 
stomach problems, describing such problems as a hiatal 
hernia and a hole in her stomach.  In July 1994, she 
underwent VA examination and was found to have a history of 
chronic esophagitis.  At that time, the veteran reported 
having chest and epigastric pains that were not treated by 
prescription drugs or over the counter antacids.  

In September 1994, the veteran underwent laparoscopic 
assisted Nissen fundoplication.  She continued to have 
complaints of pain following surgery, including nausea, 
vomiting and chills.  As such, the veteran was readmitted in 
October 1994 and found to have esophageal edema in the area 
of the Nissen fundoplication.  The veteran's complaints 
subsided following inpatient wound care and intravenous 
antibiotics.  In January 1995, the veteran was found upon 
follow-up examination and clinical testing to have a totally 
normal esophagus with no erythema, exudate, ulcers or 
strictures.  In February 1995, however, the veteran 
presented with complaints of difficulty keeping solid food 
down and a loss of fifty-five pounds since the 
fundoplication.

In a September 1995 rating decision, the RO granted service 
connection for status-post Nissen fundoplication with 
esophageal edema, a disorder not found in the Schedule of 
Ratings.  As such, 38 C.F.R. § 4.114, Diagnostic Code 7346, 
was used by analogy in assigning a disability evaluation as 
the functions affected, anatomical localization, and 
symptomatology of the veteran's disability are analogous to 
the criteria for evaluating the symptoms related to a hiatal 
hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20.  
Accordingly, Diagnostic Code 7399-7346 was assigned in 
accordance with 38 C.F.R. § 4.27, and a 10 percent 
evaluation was assigned from April 7, 1994, through the date 
of surgical intervention in September 1994, when a 100 
percent evaluation was assigned; a 30 percent evaluation was 
assigned at the completion of convalescence, effective 
December 1, 1994.  It was specifically noted in the rating 
decision that the assignment of the 30 percent evaluation 
was not considered permanent as the disability was subject 
to improvement.

In August 1996, the veteran underwent VA examination and 
reported that she was usually asymptomatic with the use of 
an antacid, but that she occasionally had mild symptoms of 
fullness and heartburn.  The veteran related that she felt 
better when she followed her prescribed diet.  The 
examination was unremarkable with normal bowel sounds in all 
four quadrants moderately increased at the left costal 
margin.  A diagnosis of minor symptoms on medication and 
diet was rendered and it was noted that the veteran had no 
history of other gastrointestinal disease.

In November 1996, the RO proposed to reduce the disability 
evaluation for the veteran's stomach disorder from 30 
percent to 10 percent due to improvement.  Although the 
veteran expressed her disagreement with the proposed 
reduction, she did not submit evidence supporting her 
contention that a reduction was inappropriate.  
Consequently, the RO issued a rating decision in February 
1997, reducing the evaluation to 10 percent effective May 1, 
1997, due to improved symptoms.

Treatment records dated in June 1997, reflect complaints of 
mild breakthrough reflux symptoms with no evidence of reflux 
injury or loose esophageal wrap.  The clinical impression 
was status-post esophageal wrap with decreased gastric and 
esophageal motility.  It was recommended that the veteran 
continue the use of an antacid.  In August 2000, the veteran 
had vague complaints of upper abdominal pain.  

Supplemental Statements of the Case were issued by the RO in 
September 2000 and May 2001 to inform the veteran of all 
pertinent laws and regulations in order to cure any 
procedural defect regarding the claim on appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  The repercussion upon a 
current rating when a change is made to a previously assigned 
diagnosis or etiology must be kept in mind.  The aim should 
be the reconciliation and continuance of diagnosis or 
etiology upon which service connection for the disability has 
been granted.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change 


in the condition, for better or worse, and not merely a 
difference in thoroughness of the examination or in the use 
of descriptive terms.  See 38 C.F.R. § 4.13.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given sixty 
days for presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued 
effective the last day of the month in which a sixty-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 C.F.R. § 3.105(e).  
Additionally, in order to reduce or discontinue a disability 
evaluation that has been in effect for a period of five 
years or more based on improvement of symptoms, the rating 
agency must show that material improvement is reasonably 
certain to be maintained under the ordinary conditions of 
life.  See 38 C.F.R. § 3.344.  For those ratings that have 
not been in effect for five years, it must be shown that 
there has been improvement in the disability and that that 
improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-
21 (1993).

The criteria for evaluating an impairment using Diagnostic 
Code 7346 are as follows:  a 30 percent evaluation is 
assigned when there is evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; a 10 
percent evaluation is assigned when there is evidence of two 
or more symptoms for the 30 percent evaluation of less 
severity.

Given the evidence as outlined above, the Board finds that 
the 30 percent disability evaluation in question was in 
effect for approximately two years and six months.  Thus, 
the requirements of 38 C.F.R. § 3.344 were not triggered.  
The Board also notes that the rating decision initially 
assigning the 30 percent evaluation put the veteran on 
notice that the evaluation was not considered permanent.  
And, the Board finds that the RO complied with the notice 
requirements set forth in 38 C.F.R. § 3.105 for the 
reduction of a disability evaluation for compensation.

The medical evidence of record clearly shows that the 
veteran reported her symptoms as mild with only complaints 
of occasional fullness and heartburn in August 1996.  The 
treatment records show only occasional complaints of 
breakthrough reflux.  Accordingly, the Board finds that the 
mild symptoms show an improvement in the disability over the 
veteran's previous complaints of difficulty keeping solid 
food down.  The Board also finds that this improvement in 
symptoms, in the veteran's ability to function on a daily 
basis with only complaints of heartburn treatable with 
antacids, shows an improvement in her ability to function 
under the ordinary conditions of life and work.  
Consequently, the Board finds that the reduction in 
disability evaluation for status-post Nissen fundoplication 
with esophageal edema and history of gastroesophageal reflux 
disease from 30 percent to 10 percent effective May 1, 1997, 
is appropriate and the veteran's appeal in this regard is 
hereby denied.

II.  Increased Initial Rating for
Right Shoulder

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Where 
entitlement to a higher initial disability evaluation is at 
issue, the level of disability as of the effective date of 
the evaluation is of primary concern. Consideration must also 
be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 1994, the veteran requested service connection for 
the residuals of a right shoulder injury.  In July 1994, she 
underwent VA examination and complained of constant pain in 
her right shoulder following an accident in 1985.  The pain 
was noted to increase with damp weather and ease with heat; 
the veteran related avoiding heavy activities.  Examination 
of the right shoulder revealed a normal appearance with no 
swelling, heat, erythema or crepitus.  There was marked 
diffuse tenderness throughout the shoulder and the veteran 
had abduction to 110 degrees, flexion to 110 degrees, 
external rotation to 45 degrees, and internal rotation to 70 
degrees.  Although the veteran complained of pain on the 
extremes of all movement and the inability to move beyond the 
above limits, there was no objective evidence of either.  X-
rays showed no significant bone, joint, or soft tissue 
abnormality and a diagnosis was not rendered by the examiner 
regarding the veteran's right shoulder.

The evidence also reflects that she participated in a chronic 
pain group and biofeedback/stress management.

The veteran's right shoulder has been evaluated using 
38 C.F.R. § 4.71a, Diagnostic Code 5020, which instructs the 
use of limitation of motion diagnostic codes for synovitis.  
Diagnostic Code 5201, also of 38 C.F.R. § 4.71a, sets forth 
the following criteria for evaluating disabilities of the 
shoulder and arm based on limitation of motion:  a 40 percent 
disability evaluation will be assigned for the dominant arm 
when there is evidence of limitation to 25 degrees from the 
side; a 30 percent evaluation is assigned when there is 
evidence of limitation to midway between the side and 
shoulder level; and, a 20 percent evaluation is assigned to 
the dominant arm when there is evidence of limitation to 
shoulder level.  A 10 percent disability evaluation may be 
assigned under Diagnostic Code 5203 when there is evidence of 
malunion of the clavicle or scapula in the dominant arm.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Title 38, C.F.R. §§ 4.40 and 4.45 require the rating agency 
to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).    The United States Court of Appeals for Veterans 
Claims (formerly The United States Court of Veterans Appeals) 
(Court) interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Regarding pain, section 4.40 provides that 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Thus, given the evidence as 
outlined above, the Board finds that the initial evaluation 
of 10 percent assigned for the veteran's right shoulder 
disability is not only adequate, but generous.  The objective 
evidence in 1994 did not support the veteran's assertion that 
she could not move her shoulder beyond the limits delineated 
in the examination report, the x-ray findings were normal, 
and the VA examiner did not even render a diagnosis as to the 
veteran's right shoulder.  Finding impairment due to 
complaints of pain, the RO used Diagnostic Code 5203 to 
assign a 10 percent evaluation as the limitation of motion 
diagnostic code, Diagnostic Code 5201, did not include an 
evaluation for the marginal findings shown on examination.  
There is no evidence of malunion of the clavicle or scapula.  
Consequently, the Board finds that the initial disability 
evaluation of 10 percent assigned for the veteran's chronic 
synovitis of the right shoulder is appropriate.

In determining if assignment of staged ratings would be 
appropriate regarding the veteran's right shoulder, the Board 
reviewed all evidence subsequent to the assignment of the 
initial evaluation.  The medical evidence reveals continued 
complaints of pain with activities using the right, dominant, 
arm.  VA examination in February 2000 disclosed marked 
tenderness of the acromioclavicular joint, flexion and 
abduction to 80 degrees, external rotation to 30 degrees, and 
internal rotation to 60 degrees.  The veteran claimed pain on 
all movement and the inability to move beyond the above 
limits, but there was no objective evidence of either.  The 
examiner felt that there was a significant functional 
overlay.  On most recent 


examination in August 2000, the veteran was found to have 
continued complaints of diffuse tenderness throughout her 
right shoulder with pain on all motion.  She could flex the 
shoulder to 100 degrees, abduct to 100 degrees, internally 
rotate to 60 degrees, and externally rotate to 20 degrees.  
Again, there were no objective findings to support the 
veteran's contention that she could not move the right 
shoulder past the limits delineated.  The examiner diagnosed 
status-post ligament damage to the right shoulder and 
specifically opined that there was no objective evidence of 
weakness, loss of coordination or excess fatigability.  The 
examiner further noted that the veteran complained of 
exquisite pain on examination suggesting that there could be 
no additional loss of motion or function on exacerbation.  
Accordingly, the Board finds that the 10 percent evaluation 
assigned for the veteran's right shoulder disability remains 
appropriate as there is no evidence of limitation of motion 
to shoulder level to reach the criteria for a 20 percent 
evaluation under Diagnostic Code 5201 during any portion of 
the appeal period.


III.  Increased Evaluation for
Right Wrist

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right wrist disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, for the limitation 
of motion and under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
for the surgical scar on the right wrist.  Diagnostic Code 
5215 allows for the assignment of a 10 percent disability 
evaluation when there is evidence of palmar flexion limited 
in line with the forearm or dorsiflexion less than 


15 percent.  Diagnostic Code 7804 allows for the assignment 
of a 10 percent disability evaluation when there is evidence 
of a superficial, tender and painful scar.  Higher 
evaluations are available for assignment under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214, when there is evidence of 
ankylosis of the wrist.

Sections §§ 4.40 and 4.45 of 38 C.F.R. require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In accordance therewith, the 
veteran's reports of pain have been considered in conjunction 
with all objective medical findings.

The evidence of record shows that the veteran continues to 
have complaints of severe pain in her right wrist.  She 
participates in support groups through a pain clinic and is 
prescribed narcotic pain medication.  She also receives 
biofeedback/stress management treatment.  A May 1996 
statement from the chief of the anesthesiology pain 
management clinic at Walter Reed Army Medical Center 
indicates that the veteran had been receiving treatment since 
1991 for intractable wrist pain secondary to right upper 
extremity reflex sympathetic dystrophy.  She had undergone 
periodic Bier blocks with significant pain relief for a four 
to eight week period with each Bier block.  She could no 
longer undergo this treatment, however, as she did not have 
adequate right hand venous access to allow the procedure to 
be performed.  As a result, her wrist had become increasingly 
more painful, the extremity had become increasingly colder 
and the wrist range of motion had decreased significantly.

VA examination of the wrist was conducted in July 1994.    
The veteran complained of constant pain.  There was a four-
inch well-healed surgical incision along the 


medial aspect of the wrist.  There was marked diffuse 
tenderness.  Range of motion revealed dorsiflexion to 45 
degrees, palmar flexion to 60 degrees, ulnar deviation to 40 
degrees, and radial deviation to 15 degrees.  The veteran 
claimed pain on the extremes of all motion and the inability 
to move beyond the limits described, but there was no 
objective evidence of either.  The diagnosis was status post 
surgery times two, right wrist.

On VA examination in February 2000, the veteran complained of 
constant pain and frequent swelling of the right wrist.  
Examination revealed a two-inch well-healed but exquisitely 
tender surgical incision along the dorsal aspect.  There was 
exquisite tenderness diffusely.  Dorsiflexion was possible to 
20 degrees, palmar flexion to 30 degrees, ulnar deviation to 
30 degrees, and radial deviation to 10 degrees.  She claimed 
pain on all movement and the inability to move beyond the 
above limits, but there was no objective evidence of either.  
The diagnosis was status post ligament damage, right wrist.  
The examiner noted a voluntarily restricted range of motion 
without demonstrable organic problem.  He felt that there was 
a significant functional overlay.

Objective findings upon VA examination in August 2000 showed 
a four inch well-healed surgical incision along the medial 
aspect of the right wrist with no swelling, fluid, heat, 
erythema, crepitus or laxity in the wrist.  There was diffuse 
tenderness throughout the wrist with no specific Tinel's 
sign.  She had dorsiflexion to 30 degrees, palmar flexion to 
40 degrees, ulnar deviation to 20 degrees, and radial 
deviation to 10 degrees.  Although the veteran complained of 
pain on all movement and the inability to move beyond the 
limits set out in the examination report, there was no 
objective evidence of either.  X-rays revealed no evidence of 
significant arthritic disease or other significant 
abnormality.  The examiner rendered a diagnosis of status-
post two surgeries of the right wrist and specifically opined 
that there was no objective evidence of weakness, loss of 
coordination or excess fatigability.  The examiner further 
noted that the veteran complained of exquisite 


pain on examination suggesting that there could be no 
additional loss of motion or 
function on exacerbation.  And, the examiner stated that 
there appeared to be a marked functional overlay in this 
patient.

Following a complete review of the evidence as outlined 
above, the Board finds that the assignment of a 10 percent 
disability evaluation for the veteran's right wrist 
disability is appropriate.  The minimal findings of 
limitation of motion coupled with her continued complaints of 
pain lead the Board to find that the assignment of a 10 
percent evaluation under the limitation of motion Diagnostic 
Code 5215 is proper; her motion is not so limited in the 
right wrist as to be considered ankylosis, so an evaluation 
under Diagnostic Code 5214 is not proper.  The Board also 
finds that a separate 10 percent evaluation under Diagnostic 
Code 7804 is not appropriate.  While the February 2000 
examiner noted that the wrist surgical incision was 
exquisitely tender, it was also noted that the wrist was 
exquisitely painful diffusely.  Exquisite diffuse tenderness 
of the wrist was noted at the August 2000 examination and 
marked diffuse tenderness at the July 1994 examination.  As 
it is not clear that any tenderness or pain is due to the 
surgical scar itself, as opposed to the more generalized pain 
she suffers from due to reflex sympathetic dystrophy, a 
separate evaluation for a tender and painful scar is not in 
order.

The Board notes at this juncture that the veteran's right 
wrist disability has been designated by the rating agency as 
status-post right wrist surgery with mild neurotic 
depression.  Because the veteran did not attend a VA 
psychiatric examination scheduled in October 2000, and there 
are no current findings of a psychiatric disability, the 
Board denies an increase in the disability evaluation for the 
veteran's right wrist disability based on neurotic depression 
pursuant to 38 C.F.R. § 3.655(b) which requires that a 
request for increase be denied when a claimant fails to 
report for an examination without good cause shown and 
entitlement cannot be established or confirmed without a 
current VA examination or re-examination.  The veteran was 
notified of the scheduled examination by letter dated in 
October 2000.  She was advised that failure to report for the 
examination might result in the denial of her claim or 
discontinuance of VA benefits.  She was also advised in the 
January 2001 


Supplemental Statement of the Case of the provisions of 
38 C.F.R. § 3.655(b) and 
that failure to report for a scheduled examination would 
result in the denial of a claim for increase.  Accordingly, 
the veteran's request for an increased disability evaluation 
for her right wrist disorder is hereby denied.

IV.  General Considerations

As the preponderance of the evidence in this case is against 
the claims for restoration of a 30 percent rating for the 
veteran's esophageal disorder, an initial disability rating 
greater than 10 percent for chronic synovitis of the right 
shoulder, and an increased rating for status-post right wrist 
surgery with mild neurotic depression, the claims have been 
denied.  See 38 C.F.R. § 4.3.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The evidence of record does not 
show that her service-connected impairments have resulted in 
frequent hospitalization or markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluations.  In making this determination, the 
Board has considered the statements of the veteran, as well 
as the June 1996 lay statement.  While the veteran and her 
former co-worker are competent to comment on observable 
symptoms, they are not competent to offer any medical 
conclusions.  Accordingly, the Board does not find the 
opinions expressed therein to be persuasive opinion regarding 
marked interference with employment.  As such, the Board is 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.




ORDER

Restoration of a 30 percent disability evaluation for Nissen 
fundoplication with esophageal edema and a history of 
gastroesophageal reflux disease is denied.

An initial evaluation higher than 10 percent for chronic 
synovitis of the right shoulder is denied.

A disability evaluation higher than 10 percent for status-
post surgery of the right wrist with mild neurotic depression 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

